DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2015/0327824 (Kleinszig), disclose a method for increasing accuracy of positioning of a mobile medical X-ray device relative to an examination subject by a camera system, the method comprising: 
recording a first data set that maps at least one first section of a surface structure of the examination subject (8) at a first point in time by the camera system (14), wherein the mobile medical X-ray device comprises a detector (3), and wherein the camera system has a defined position relative to the detector (Fig. 1); 
acquiring original positioning information pertaining to the mobile medical X-ray device at the first point in time, wherein the mobile medical X-ray device is located in an original position at the first point in time [0031]; 
specifying a target position of the mobile medical X-ray device relative to the original position, wherein the original position is described by the original positioning information and the first data set ([0036]-[0037], Fig. 2); 
positioning the mobile medical X-ray device after the first point in time out of the original position into a first approach position using the original positioning information [0037]; 
recording a second data set that maps at least one second section of the surface structure of the examination subject at a second point in time by the camera system, wherein the X-ray device is located 
However, the prior art of record fail to teach the details of determining a deviation between the target position and the first approach position through a reconciliation between the first data set and the second data set; and positioning the X-ray device out of the first approach position into a second approach position using the determined deviation.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-14 are allowed by virtue of their dependence.
Regarding claim 15, the best prior art, US 2015/0327824 (Kleinszig), disclose a medical X-ray device comprising: 
a detector (3); 
a camera system (14) configured to record a first data set that maps at least one first section of a surface structure of the examination subject at a first point in time [0031], wherein the camera system has a defined position relative to the detector (Fig. 1), wherein the camera system is further configured to acquire original positioning information pertaining to the medical X-ray device at the first point in time, wherein the detector is located in an original position at the first point in time ([0036]-[0037], Fig. 2), wherein the camera system is further configured to specify a target position of the medical X-ray device relative to the original position, the original position being described by the original positioning information and the first data set, wherein the detector is positionable after the first point in time out of the original position into a first approach position using the original positioning information ([0036]-[0037], Fig. 2), and wherein the camera system is further configured to record a second data set that maps at least one second section of the surface structure of the examination subject at a second point in 
 However, the prior art of record fail to teach the details of a processor configured to determine a deviation between the target position and the first approach position through a reconciliation between the first data set and the second data set, wherein the detector is positionable out of the first approach position into a second approach position using the determined deviation.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 16-20 are allowed by virtue of their dependence.
Regarding claim 21, the best prior art, US 2015/0327824 (Kleinszig), disclose in a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to increase accuracy of positioning of a mobile medical X-ray device relative to an examination subject by a camera system, the instructions comprising: 
recording a first data set that maps at least one first section of a surface structure of the examination subject (8) at a first point in time by the camera system (14), wherein the mobile medical X-ray device comprises a detector (3), and wherein the camera system has a defined position relative to the detector (Fig. 1); 
acquiring original positioning information pertaining to the mobile medical X-ray device at the first point in time, wherein the mobile medical X-ray device is located in an original position at the first point in time [0031]; 
specifying a target position of the mobile medical X-ray device relative to the original position, wherein the original position is described by the original positioning information and the first data set ([0036]-[0037], Fig. 2); 

recording a second data set that maps at least one second section of the surface structure of the examination subject at a second point in time by the camera system, wherein the X-ray device is located at the second point in time in the first approach position, and wherein the at least one first section and the at least one second section at least partly map a common region of the surface structure of the examination subject [0037].
However, the prior art of record fail to teach the details of determining a deviation between the target position and the first approach position through a reconciliation between the first data set and the second data set; and positioning the X-ray device out of the first approach position into a second approach position using the determined deviation.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884